t c memo united_states tax_court anthony sciola petitioner v commissioner of internal revenue respondent docket no 11876-02l filed date anthony sciola pro_se louise r forbes for respondent memorandum opinion goldberg special_trial_judge this case arises from a petition for judicial review filed in response to a notice_of_determination concerning collection action s under sec_6320 and or the issue for decision is whether respondent may 1unless otherwise indicated section references are to the internal_revenue_code as amended proceed with collection of tax_liabilities for the years and some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in wenham massachusetts on the date the petition was filed in this case petitioner did not file federal_income_tax returns for the years and on date respondent sent to petitioner via certified mail two notices of deficiency the notices determined deficiencies and additions to tax totaling dollar_figure for and dollar_figure for respondent provided the court with a copy of the certified mailing list stamped date showing that respondent mailed the notices to petitioner at his residential address petitioner did not petition this court with respect to either of the notices of deficiency on date respondent assessed the and tax_liabilities as determined in the notices of deficiency on date respondent mailed to petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 for the years and the notice reflected unpaid tax_liabilities for and in the amounts of dollar_figure and dollar_figure respectively in response to this notice petitioner filed a request for a collection_due_process_hearing the only disagreement with the lien notice which petitioner listed on the request for a hearing was that the amounts of the taxes due are incorrect after conducting the hearing respondent issued a notice_of_determination concerning collection action s under sec_6320 and or in which respondent found the notice_of_federal_tax_lien to be proper and determined that collection of the tax_liabilities should proceed the notice_of_determination states that the following issues were raised by petitioner and considered by appeals taxpayer petitioner stated on form the amount of the taxes due are incorrect during telephone contact with appeals on date the taxpayer stated that he had a previous opportunity to address the liability and he understood that he would be precluded under sec_6330 from raising liability issue at this time during telephone conference on date taxpayer was told that income_tax returns have not been filed for and as such it would be impossible to consider alternative collection action mr sciola was given an additional days to provide copies of filed returns mr sciola has failed to provide copies of filed returns requested or contact appeals to explain the failure appeals was unable to consider any collection alternative as taxpayer was not in compliance sec_6321 imposes a lien in favor of the united_states upon all property and rights to property of a taxpayer where there exists a failure to pay any_tax liability after demand for payment within business days after filing notice of a lien pursuant to sec_6323 the secretary must notify the taxpayer of his right to a fair hearing before an impartial appeals officer generally to be conducted in accordance with the procedures described in sec_6330 d and e sec_6320 sec_6330 addresses the matters to be considered at a sec_6320 hearing sec_6330 matters considered at hearing --in the case of any hearing conducted under this section-- requirement of investigation --the appeals officer shall at the hearing obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met issues at hearing -- a in general --the person may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including-- i appropriate spousal defenses ii challenges to the appropriateness of collection actions and iii offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise b underlying liability --the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability thus under sec_6330 a taxpayer who receives a notice_of_deficiency is precluded from challenging an underlying tax_liability at the hearing for purposes of this provision receipt of a notice_of_deficiency means receipt in time to petition this court for redetermination of the deficiency asserted therein sec_301_6330-1 q a-e2 proced admin regs this implies that sec_6330 contemplates actual receipt of the notice_of_deficiency by the taxpayer id tatum v commissioner tcmemo_2003_115 once an appeals officer has issued a determination regarding the disputed collection action the taxpayer may seek judicial review of the determination sec_6330 in considering whether a taxpayer is entitled to any relief from the commissioner’s determination this court has established the following standards of review where the validity of the underlying tax_liability is properly at issue the court will review the matter on a de novo basis however where the validity of the underlying tax_liability is not properly at issue the court will review the commissioner’s determination for abuse_of_discretion 114_tc_604 in his petition petitioner’s arguments addressed only the underlying tax_liabilities petitioner however did not allege in the petition that he did not receive the notices of deficiency petitioner’s only argument concerning receipt of the 2an exception is made where a taxpayer deliberately refuses delivery of a notice_of_deficiency in which case the taxpayer may not contest the underlying tax_liability in the hearing or upon subsequent judicial review 114_tc_604 notices of deficiency was presented in his opening statement he argues while the irs apparently had mailed a notice_of_deficiency or a tax_lien to me i was away from the residence on a protracted job assignment that was typical for the work that i had to do like six months didn’t -- did not default because not having the notification i wasn’t aware that i had a time limitation and so the default happened because of that situation not that i you know knowingly ignored it we do not interpret this argument to be an affirmative denial that petitioner received the notices of deficiency first petitioner does not argue that respondent mailed the notices of deficiency to an incorrect address or that the notices otherwise did not arrive at his residence in a timely manner second we do not accept petitioner’s implication that a period of employment away from his home would entail an inability to receive mail finally petitioner did not offer testimony or other evidence concerning any details of his receipt or failure to receive the notices of deficiency petitioner merely testified that he was sometimes away from his residence for month periods of time and he described the general nature of his employment as the installation of digital cellular phone systems however petitioner did not attempt to correlate any absences from his residence with the time period when the notices of deficiency were mailed to him nor did petitioner testify that he did not receive the notices the parties have stipulated and the record establishes that respondent mailed the notices of deficiency to petitioner at his residence in the absence of sufficient evidence to the contrary and in the absence of an affirmative denial by petitioner that he received the notices we conclude that petitioner in fact received the notices see sego v commissioner supra pincite in the absence of clear evidence to the contrary the presumptions of official regularity and of delivery justify the conclusion that the statutory notice was sent and that attempts to deliver were made in the manner contended by respondent in his petition and at trial petitioner disputes only the underlying and tax_liabilities however because petitioner received the notices of deficiency he is precluded from contesting the underlying tax_liabilities in this case sec_6330 114_tc_176 petitioner has not set forth any other arguments concerning respondent’s determination such as a spousal defense a challenge to the appropriateness of collection activities or an offer of a collection alternative nor has petitioner alleged 3petitioner likewise offered no evidence concerning the underlying tax_liabilities stating that he had been informed that the underlying deficiencies would not be addressed at trial that the secretary failed to meet the requirements of any applicable law or administrative procedure consequently there are no grounds upon which we could conclude that respondent’s determination to proceed with collection was an abuse_of_discretion 117_tc_183 sego v commissioner supra to reflect the foregoing decision will be entered for respondent
